Name: Commission Regulation (EEC) No 3825/87 of 18 December 1987 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 12. 87No L 357/50 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3825/87 of 18 December 1987 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1787/87 (3), as last amended by Regulation (EEC) No 3799/87 (4), introduced the buying in of beef in respect of certain Member States or regions thereof and quality groups, and fixed the buying-in prices in the beef sector ; Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No 2226/78 0, as last amended by Regulation (EEC) No 3350/87 (*), the table of Member States or regions of Member States and of quality groups eligible for interven ­ tion, as well as the buying-in prices, should be replaced, on the basis of the data and prices available to the Commission, by the table and the prices annexed to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to amended Regulation (EEC) No 1787/87 are hereby replaced by the Annexes hereto. Article 2 This Regulation shall enter into force on 28 December 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p . 24. (2) OJ No L 48 , 17 . 2. 1987, p. 1 . (3 OJ No L 168, 27 . 6 . 1987, p . 22. (4) OJ No L 356, 18 . 12. 1987, p. 43 . 0 OJ No ,L 261 , 26 . 9 . 1978 , p . 5 . ( «) OJ No L 317, 7. 11 . 1987, p. 33 . 19 . 12. 87 Official Journal of the European Communities No L 357/51 ANNEX I Member States or regions within a Member State and groups of qualities referred to in Article 1 ( 1) Member State/Region Groups of qualities(category and class) Belgium AU, AR, AO Denmark AR, AO, CR, CO Germany AU, AR, France AU, AR, AO, CU, CR, CO Ireland CU, CR, CO Italy AR, AO Luxembourg AR, AO, CO Netherlands AR Great Britain CU, CR Northern Ireland CU, CR, CO ANNEX II Buying-in price in ECU per 100 kilograms carcase weight Quality (category and class) Equivalent carcase price Forequarter price straight cut (') pistola cut (J) AU2 299,791 239,833 224,843 AU3 295,673 236,538 221,755 AR2 300,416 240,333 225,312 AR3 296,112 236,890 222,084 A02 279,852 223,882 209,889 A03 275,599 220,479 206,699 CU2 311,687 249,350 233,765 CU3 307,406 245,925 230,555 CU4 298,843 239,074 224,132 CR3 297,635 238,108 223,226 CR4 288,983 231,186 216,737 C03 278,593 222,874 208,945 ( 1 ) Conversion coefficient 0,80. (2) Conversion coefficient 0,75 .